DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                        Status of claims
Claims 25-27, 29-36, 38-42, 46, 48-52, 54-58, 60-63 and 71-75 as amended on 2/10/2021 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 29-36, 38-42, 46, 48, 50, 54-58, 60-63, 71 and 72 as amended remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 7,982,066 (Scheele) and US 6,849,256 (Farmer).
The cited US 7,982,066 (Scheele) teaches a method for increasing wellbeing and strength of a subject by administering to the subject a “high-protein” composition, wherein the composition comprises: 1) protein; and 2) probiotics (entire document including col. 9, lines 55-60 and col. 21, line 52); wherein the composition is provided as a powder (col. 5, line 17). 
The amount of protein in the compositions of the cited method is more than 50-75-85% or at least 90% (col. 11, lines 1-3); the protein is egg albumin protein or soy 
The subjects under treatment in the cited method include those desiring enhancement in muscle development, recovery and repairs including subjects suffering from a muscle “wasting” condition (col. 17, line 20; col. 33, lines 45-46; col. 41, lines 10-11) as encompassed by claims 25, and 35.  The subjects under treatment include healthy people who generally desire to maintain body health during extreme sports (col. 21, lines 9-10) as encompassed for subjects including athletes of claims 60, 61-62.    The cited US 7,982,066 (Scheele) acknowledges that the subjects under treatment have benefits associated with increased strength, energy, stamina, performance (col. 100, lines 1-4), with increased muscle development and loss of body fat or increased lean body (col. 99, lines 1-4). The cited US 7,982,066 (Scheele) acknowledges that the disclosed the high protein compositions provide for improving or treating nutritional balance (col. 8, lines 41-45), thereby, increasing absorption of micronutrients and protein within the meaning of the claims. 
Further, the cited US 7,982,066 (Scheele) also teaches further incorporation of vitamins and minerals into the dietary compositions (col. 12, lines 12-16) as encompassed by claims 29-33. The cited US 7,982,066 (Scheele) also teaches further incorporation of when protein (col. 7, line 55) as encompassed by claim 46.
Thus, the cited US 7,982,066 (Scheele) teaches the same method as intended for enhancing muscle development, recovery, nutritional absorption or nutritional balance by administering the same high-protein composition with probiotics as the Bacillus coagulans in a form of spores as a “probiotics” component in the dietary compositions. 
However, the use of the Bacillus coagulans in a form of spores as a “probiotics” ingredient in the dietary nutritional compositions have been known in the prior art. 
For example: the cited US 6,849,256 (Farmer) teaches the use of the Bacillus coagulans strains (entire document including col. 25, lines 35-37) in a form of spores (or totally as spores only) in dietary nutritional therapeutic compositions (col. 2, lines 61-63; col. 28, lines 12). The cited US 6,849,256 (Farmer) explicitly acknowledges the preferential use of Bacillus coagulans solely or as 100% in a form of spores only (in alternative to vegetative cells) since the spores are heat-resistant, provide for survival and colonization of tissues under pH and salinity in gastrointestinal tract of animals, provide for long shelf-life of the probiotic-containing product (col. 18, lines 23-29) and provide for the beneficial probiotic compositions which require heat and/or pressure in their manufacturing (col. lines 50-53). The cited US 6,849,256 (Farmer) teaches administration of probiotics-containing dietary nutritional compositions as it is intended to contribute to digestive function and health (col. 9, lines 27-28) and for the benefits of nutrient absorption by the subjects (col. 28, line 37). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to incorporate the Bacillus coagulans in a form of spores as “probiotics” component into the “high-protein” and “probiotics”- containing composition in the method of US 7,982,066 (Scheele) for treating subjects with a reasonable expectation of success in nutrient absorption by the subjects and in enhancing muscle development, recovery, and strength in the subjects because Bacillus coagulans spores as “probiotics” have been known and used in dietary nutritional compositions for multiple well-being benefits including nutrient absorption and feed utilization, thereby, increasing strength and enhancing muscles. The preferential and beneficial use of probiotic bacteria in a form of spores in nutritional compositions have been known in the prior art as adequately taught by the cited US 6,849,256 (Farmer).
With respect to claims 27, 29-32, 58 and 63, the cited prior art acknowledges that probiotics such as Bacillus coagulans in a form of spores are well suitable for colonization of gastrointestinal tract and they provide for increase in nutrient absorption and feed utilization, thereby, increasing strength of the subject. For example: see the cited US 6,849,256 (Farmer) at col. 28, line 37.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
	Further, as applied to claim 34, the cited US 7,982,066 (Scheele) teaches that proteins are digested within 2-8 hours (col. 1, lines 41-44). Thus, administration of high-protein dietary composition within 8 hours of exercise period is clearly a common, regular and obvious practice. 
As applied to claims 36, 39, 41:  the cited US 7,982,066 (Scheele) teaches the use of high-protein and probiotics-containing dietary nutritional compositions as a powder or an admixture for further incorporation by admixture into foods and drinks Bacillus coagulans spores are provided as dried ingredients or as spray-dried powder for incorporation into dietary nutritional compositions (col. 32, line 35; col. 31, line 59); and that amounts of Bacillus coagulans spores are about billion CFU per administration dose or serving (col.2, line 67). Thus, the claimed limitations, as drawn to the use of dry ingredients, are clearly common, regular and obvious practices.
As applied to claims 46, 48, 50, 71, and 72:  the cited US 7,982,066 (Scheele) clearly teaches the use of whey protein, soy protein and/or egg protein in the dietary compositions in amounts 20-50 g per serving as explained above.
As applied to claims 54-57: the cited US 6,849,256 (Farmer) explicitly teaches that Bacillus coagulans spores, when used as “probiotics” component in dietary compositions, are able to germinate in animal body (col. 2, lines 30-32) and that Bacillus coagulans spores provide for a long shelf-life product formulations (col. 18, lines 23-27) for being stable and retaining viability for up to 7 years (col. 32, lines 1-3). The cited US 6,849,256 (Farmer) also teaches the use of the specific strains GBI-20, GBI-30 and GBI-40 (col. 25, lines 32-37) as encompassed by the claimed method (claim 57).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

s 25-27, 29-36, 38-42, 46, 48-52, 54-58, 60-63 and 71-75 as amended remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 7,982,066 (Scheele) and US 6,849,256 (Farmer) as applied to claims  25-27, 29-36, 38-42, 46, 48, 50, 54-58, 60-63, 71 and 72 above, and further in view of EP 1 112 693 (Siemensma), US 2012/0128832 (Smith) and US 9,288,998 (Marsland).
The cited US 7,982,066 (Scheele) and US 6,849,256 (Farmer) are relied upon as explained above for the teaching of method for administration of “high-protein” and “probiotics”-containing compositions including Bacillus coagulans spores as “probiotics” component. The cited prior art teaches the use of proteins including egg albumin protein, soy protein and whey protein but is silent about the use of pea, hemp and rice proteins. 
However, it is well known to use various proteins including all claimed proteins in the dietary nutritional compositions for administration as intended for enhancement of muscles and recovery during and after physical exercise and exhaustion. 
For example: see EP 1 112 693 at par. 001 and par. 0006, wherein the cited document teaches incorporation of various proteins including pea protein, rice proteins, soy proteins and milk (whey) protein in amounts 50% into the dietary nutritional compositions for administration as intended for enhancement of muscles and recovery during and after physical exercise and exhaustion.
For example: see US 2012/0128832 (Smith) at par. 0008, 0010, tables 1-2, par. 0012 (line 13), wherein the cited document teaches incorporation of various proteins including pea protein, hemp protein and soy proteins in amounts more than 50% into the dietary nutritional compositions together with probiotics Bacillus as intended for 
For example: see US 9,288,998 (Marsland) at col. 3, lines 6-11 an col. 18, lines 37-38; wherein the cited document teaches incorporation of various proteins including rice protein, soy protein, whey protein, egg protein and pea protein into the dietary nutritional compositions together with probiotics such as “Ganeden Biotech BC30” (same as claimed Bacillus coagulans strain GBI-30, ATCC PTA 6085) as intended for nutrition enhancement, thereby, for body repair and recovery. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to incorporate various proteins including all claimed proteins in the dietary nutritional compositions together with probiotics components for administration to subjects with a reasonable expectation of success in providing for nutrient absorption by the subjects and in enhancing muscle development, recovery, and strength in the subjects because various proteins including all claimed proteins have been used in the dietary nutritional compositions and taught/suggested for enhancement of muscles and recovery during and after physical exercise and exhaustion.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 2/10/2021 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been withdrawn in view of present amendment to the claims.
With regard to claim rejection under 35 USC § 103 Applicants’ main argument is directed to unexpected effects in protein absorption as result of practicing claimed method comprising administration of a composition comprising Bacillus coagulans and claimed protein(s) (see last response pages 14-15) as based on various law cases and various evidences presented in the prior responses including references by Keller (appendix C filed on 9/04/2018), by Ganaden (Appendix B filed on 9/04/2018), and by Bilsborough (appendix A filed on 9/04/2018). 
The evidences as presented were fully considered but not found persuasive with regard to the scope of the pending claims. It is well known that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim.
Bacillus coagulans (claims 25 and 60). But the as-filed specification exemplifies the sole use of the strain Bacillus coagulans BGI-30 only (page 23, par. 2). The cited above documents including references by Keller and by Ganaden also present results with regard to the sole use of the strain BGI-30 only. However, it is well known that effects of probiotics are stain specific effects. The pending claim 57 recites the use of various GBI strains besides GBI-30, which is the only one as shown to be effective in increasing protein absorption. 
Secondly, the pending claims recite the use of various proteins in combination with the strain GBI-30. But the as-filed specification showing appears to be based on the sole use of whey proteins only (page 29). The disclosure of evidentiary documents (references by Keller and by Ganaden) is based on the use of soy, rice, and pea proteins. There no evidence that the other claimed proteins (egg albumin and hemp protein) would be expected to be absorbed better in combination with the strain GBI-30 versus alone.
The evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter.  The allegation that limited data is sufficient to establish the existence of synergism from other such ingredients is without merit.  It is well recognized that synergism is a highly unpredictable result that is very dependent on the ingredients used and the amounts of each.  Thus any combination for which synergism is not clearly established would be properly rejected because non-obviousness would not have been established.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
March 31, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653